Citation Nr: 1742971	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-17 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for depression associated with degenerative disc disease (DDD) of the thoracolumbar spine prior to April 22, 2013, and an increased rating in excess of 30 percent thereafter, on an aggravation basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 25, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In the October 2008 rating decision, the RO denied entitlement to a TDIU.  In the July 2013 rating decision, the RO denied a compensable rating for depression, on an aggravation basis.

In August 2016, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In December 2016, the Board, in part, remanded the Veteran's claims for further evidentiary development.  

In an April 2017 rating decision, the Decision Review Officer (DRO) increased the assigned rating for depression to 30 percent, effective April 22, 2013, and granted entitlement to a TDIU, effective April 25, 2013.  This created staged ratings, as indicated on the title page.  In the August 2017 appellant's brief, the Veteran's representative disagreed with the effective date of the TDIU and the assigned rating and effective date for the increased rating for depression, thus indicating that the Veteran was not satisfied with the ratings that were granted.  These issues therefore remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

As will be explained in the remand section below, the increased rating claim for depression that is currently on appeal is being deferred until the Veteran's motion alleging CUE in the RO's August 2010 rating decision is addressed by the agency of original jurisdiction (AOJ) in the first instance.  For the reasons indicated in the remand section below, the latter matter is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected depression. 

Entitlement to service connection for depression was granted in August 2010, as secondary to his service connected DDD of the thoracolumbar spine on an aggravation basis.  

In cases where service connection for a disability has been granted on the basis of aggravation, the baseline and current levels of severity of the disability must be determined using the Schedule for Rating Disabilities.  38 C.F.R. § 3.310(b).  The extent of aggravation is then determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level of severity.  Id.  

In the August 2010 decision, the RO indicated that an April 2010 examiner determined that the Veteran's pre-service baseline was 70 percent disabling and that the Veteran's current depression is 70 percent disabling.  Therefore, a noncompensable rating was assigned because the pre-service evaluation is subtracted from the current depression evaluation. 

During the August 2016 Board hearing, the Veteran's representative asserted that his primary argument was that the depression should have been service connected on a direct incurrence basis, thus warranting a higher rating.

However, the issue of the basis for the initial grant of service connection is not before the Board and has not been addressed by the AOJ.  This matter appears to the Board to be a motion alleging CUE in the August 2010 rating decision granting service connection for depression on a secondary basis.  Therefore, in the December 2016, the Board remanded the above motion to the AOJ in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (an assertion of CUE in an RO decision must first be presented to and decided by the RO before the Board has jurisdiction to decide the matter).  However, it does not appear to the Board that the CUE motion described above has been adjudicated by the AOJ.  Consequently, the Board will again refer this matter for initial AOJ adjudication.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that while a CUE motion is not a "claim," see Hillyard v. Shinseki, 24 Vet. App. 343, 355 (2011) (an assertion of clear and unmistakable error is a motion or a request rather than a claim), it appears to the Board that the amendments to the rules relating to the filing of claims would require VA to provide the appropriate forms for making a CUE motion to an appellant who had raised the issue in the manner in which it has been raised in this case.  See 38 C.F.R. § 3.155(b)(2016) (intent to file claim).  Therefore, the Board, again, refers that matter for appropriate AOJ action as indicated in the Introduction section above, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated).

Because the issue of entitlement to an increased rating for depression would be impacted by a decision on whether there was CUE in the August 2010 rating decision granting service connection for depression on a secondary basis, the issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Board will therefore defer consideration of the claim for an increased rating for depression until a decision has been rendered on the motion alleging CUE in the August 2010 rating decision.

With regard to entitlement to a TDIU, a TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant entitlement to a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  
38 C.F.R. § 4.16(a).

Here, prior to April 25, 2013, the Veteran was service-connected for DDD of the thoracolumbar spine (rated 20 percent disabling); radiculopathy of the right lower extremity (rated 10 percent disabling); radiculopathy of the left lower extremity (rated 10 percent disabling); tinnitus (rated 10 percent disabling); left thumb injury with healed scar (rated 10 percent disabling); depression (rated noncompensable rating); and hearing loss (rated noncompensable).  His combined disability rating is 40 percent.  He does not meet the criteria for a TDIU on a schedular basis.  However, it is the policy of VA that all veterans unable to secure or follow a substantially gainful occupation by reason of service connected disability are to be rated totally disabled.  38 C.F.R. § 4.16(b).  Where a Veteran does not meet the schedular standards, the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Here, the Board finds that such consideration is warranted.

A May 2008 VA form 21- 8940 (Veteran's Application for increased compensation based on unemployability), the April 2013 VA examination report, the Veteran's statements, VA treatment records, and Social Security Administration (SSA) records reveal that the Veteran has a high school education with one year of college.  He has been receiving SSA disability benefits since 1999, due to his back and radiculopathy of the lower extremities.  He has been unemployed since 2008.  Prior to his unemployment, the Veteran was employed at a grocery store, farm, and construction factory.  Most recently, he was employed as a dishwasher at a restaurant and a college custodian.  Currently, he is taking online business classes and volunteers at a veteran's center once a week.  See, e.g, VA examination report dated April 2013.

The Veteran has reported that when he was lasted employed in 2008 as a dishwasher and a custodian, he was unable to keep up with the demands of his employment, due to his back disability.  See VA examination report dated August 2008.  To this end, in an April 2008 statement, the Veteran's previous employer confirmed the Veteran's statements as the Veteran's previous employer stated that Veteran was unable to his continue his employment due to his back disability.  Notably, during the August 2016 Board hearing, the Veteran has asserted that he has been unable to maintain employment due to his limited employment history and one year of college education. 

VA treatment records dated from 2008 through 2009; VA examination reports dated in August 2008, April 2009, and April 2013; and the Veteran's 2009 statement documents the Veteran's complaints of depression, lack of sleep due to back pain, inability to pick up heavy items, and partake in physical activities that require him to move his back, such as prolonged walking, sitting, bending, and twisting.  Furthermore, the medical evidence indicates that that the Veteran exhibits depressed mood, flatten affect, disturbance of motivation and mood, with occupational and social impairment due to mild or transient symptoms due to his service-connected depression.  As indicated above, the August 2008 VA examiner found that the Veteran is "experiencing significant difficulty obtaining and/or maintaining gainful employment related to his service-connected lumbosacral strain and radiculopathy to the left and right lower extremities. "  The examiner reasoned that the Veteran's low back pain and continued treatment thereof has materially contributed to his inability to maintain employment.  Also, the April 2013 VA examiner opined that the Veteran's back disability impacts his ability to work, as his lifting, standing, and walking are limited.

In sum, the evidence indicates that the Veteran has a high school education with one year of college and that he has a limited history of employment requiring manual labor.  Furthermore, the medical evidence and Veteran's statements reveal that his service-connected back disability limits his ability to perform physical activities.  Remand for referral to the Director of Compensation pursuant to 38 C.F.R. § 4.16(b) prior to April 25, 2013, is therefore warranted.

Accordingly, the claims are REMANDED for the following action:

1.  After providing the appropriate forms for the filing of the CUE motion described above and addressing the Veteran's motion alleging CUE in the August 2010 rating decision granting service connection for depression on an aggravation basis (a matter being referred to the AOJ by the Board in this decision), or finding that such a motion has not been filed, readjudicate the claim for an increased rating for depression.

2.  If the Veteran continues to not meet the standard for TDIU in 38 C.F.R. § 4.16(a), refer the issue of entitlement to a TDIU to the Director of Compensation under 38 C.F.R. § 4.16(b).

3.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


